 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                          NORTHERN DISTRICT OF CALIFORNIA
 8
                                   OAKLAND DIVISION
 9

10   DROPLETS, INC.,                           Case No. 12-cv-03733-JST (KAW)
11       Plaintiff,
                                               [PROPOSED] ORDER GRANTING
          v.                                   JOINT ADMINISTRATIVE MOTION TO
12                                             SEAL THE ZOOM HEARING ON
     YAHOO!, INC.
                                               VERIZON MEDIA’S MOTION FOR
13       Defendant.                            SUMMARY JUDGMENT BASED ON
                                               LICENSE AGREEMENT
14
     OATH, INC. AND OATH HOLDINGS INC.
15   (d/b/a VERIZON MEDIA)
          Intervenor-Plaintiffs,
16
          v.
17   DROPLETS, INC.,
18        Intervenor-Defendant.

19   DROPLETS, INC.,                           Case No. 12-cv-04049-JST (KAW)
         Plaintiff,
20
          v.
21   NORDSTROM, INC.
22       Defendant.

23

24

25

26
27

28

                                                                CASE NO. 12-CV-03733-JST
                                           1               [PROPOSED] ORDER GRANTING
                                                        ADMIN. MOTION TO SEAL HEARING
 1         Pending before the Court is the parties Joint Administrative Motion to Seal the Zoom
 2   Hearing on Verizon Media’s Motion for Summary Judgment Based on License Agreement.
 3         Having considered the Motion, the Motion to Seal is GRANTED and the Court seals the
 4   Zoom Hearing on Verizon Media’s Motion for Summary Judgment.
 5         IT IS SO ORDERED.
 6

 7          July 8, 2020
     Dated: ____________________
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                          CASE NO. 12-CV-03733-JST
                                                  2                  [PROPOSED] ORDER GRANTING
                                                                  ADMIN. MOTION TO SEAL HEARING
